Order entered July 5, 2019




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-01246-CR

                              JOHNATHAN COOPER, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                            On Appeal from the 297th District Court
                                    Tarrant County, Texas
                               Trial Court Cause No. 1031532D

                                              ORDER
       We REINSTATE the appeal.

       By order entered May 20, 2019, the Court ordered the trial court to conduct a hearing to

determine whether appellant should be allowed to represent himself on appeal. During the June

14, 2019 hearing, appellant unequivocally informed the trial court that he wanted to continue to

proceed with appointed counsel. On June 24, 2019, the Court received a letter from appellant,

dated June 14, 2019, stating that he “conditionally declined to proceed pro-se, only after

agreement that [current appellate counsel] will supplement the brief” with additional issues.

Appellant’s letter states that if his existing brief is not supplemented with the additional issues,

he will reassert his right to represent himself pro se.
       If appellant desires to supplement his brief, he is ORDERED to file the supplemental

brief, through counsel, within fifteen days of the date of this order. The Court will not allow

appellant to engage in hybrid representation by filing a pro se supplemental brief. See Miniel v.

State, 831 S.W.2d 310, 313 n.1 (Tex. Crim. App. 1992).

       In the event appellant files a supplemental brief, any response from the State will be due

within fifteen days of the filing of the supplemental brief.


                                                      /s/      LANA MYERS
                                                               JUSTICE




                                                –2–